DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 47-73 and 90, in the reply filed on 06/22/21 is acknowledged. Claims 74-89 and 91withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 47, 49-73 and 90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,335,787. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-45 of the ‘787 Patent recite the features of instant independent claim 47 including a main body; a sample acceptance well positioned at a center axis of the main body; a plurality of storage chambers arranged around the sample acceptance well at a perimeter of the main body, wherein each storage chamber is accessible from an exterior of the main body through a seal, wherein the plurality of storage chambers are fluidically coupled to the sample acceptance well and wherein at least one storage chamber of the plurality of storage chambers comprises a reagent, a sample separation material or a combination thereof.  Claims 1-45 of the ‘787 Patent also recite the features of instant independent claim 51 including at least one well-plate , the at 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the  recites the limitation "the modifiable cartridge” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedingham et al. (US 2002/0047003).  Bedingham teaches a sample processing device.  As shown in the Figures, Bedingham teaches a device having a main body (10) having a sample acceptance well (62) positioned at a center axis of the body (10) and a plurality of storage chambers (50) arranged around the sample acceptance well (62) at a perimeter of the main body (10).  The sample acceptance well (62) is fluidly connected (See Figure 1) to the storage chambers (50) and accessible from an exterior through a seal (see Figure 26).  Bedingham teaches separation material in the process chambers in Paragraph 0235. 
Claims 62-69, 72 and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfost et al. (US 6,485,690). Pfost teaches a multiple fluid transfer system.  The embodiments of the device most relevant to the instant claims are shown in Figures 1-32, especially Figures 1-10 and 19-32. 
Regarding claims 62, 63, 68, and 73 – Pfost teaches a processing apparatus.  The basic embodiments of the device are shown in Figures 1-5 and described in columns 5-14.  As shown in Figure 5, Pfost teaches a processing apparatus comprised of five or more detachable layers.  See also columns 9-12.  The Examiner considers the top layer (25A) or second layer (25B) to meet the limitation of a sample acceptance device wherein the sample device comprises a main body having a sample acceptance well surrounded by a plurality of storage chambers.  The Examiner considers the outer ring of wells of the top layer (25A) or second layer (25B) to meet the limitation of “a plurality of storage chambers” and ANY of the inner wells surrounded by the ring of outer wells to be “a sample acceptance well”.  The inner “sample acceptance wells”” (again, any of the wells NOT in the outer ring) are also fluidly coupled to the storage chambers (again, the outer ring of wells) that are all connected to each other.  See Figures 8, 23 and 24. The Examiner further submits that the plurality of removable well plates and the removable sample acceptance device may be fluidically isolated from each other by separating the layers from each other as taught by Pfost (See column 11, lines 8-29) OR through the microvalves present between the wells in each layer and between each layer.  See columns 6-8 of Pfost.  Pfost teaches pressure pumping fluids through their device in columns 6-7. 
Regarding claims 64-67 – Pfost recites the use of fasteners, adhesives and/or interlocking elements to connect the upper layers to each other and the bottom layer in column 11, lines 57-60 and column 14, lines 11-22. 
Regarding claim 69 – Pfost discloses the use of various different well plates having a different number of number of well openings with different well pitch between the wells in column 13, lines 32-64. The Examiner considers the plates having a different number of number of well openings with 
Regarding claim 72 – Figures 41-43 show dispensing systems having a probe (266, 274, 294) for dispensing fluids to the wells of the top later of Pfost. The Examiner submits the probes meet the limitation of “a needle fluidically coupled to the sample acceptance well” as recited in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 48, 49, 50 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Bedingham et al. (US 2002/0047003) in view of Mathies et al. (US 2002/0068357). 
Regarding claim 90 – Bedingham teaches a sample processing device.  As shown in the Figures, Bedingham teaches a device having a main body (10) having a sample acceptance well (62) positioned at a center axis of the body (10) and a plurality of storage chambers (50) arranged around the sample acceptance well (62) at a perimeter of the main body (10).  The sample acceptance well (62) is fluidly connected (See Figure 1) to the storage chambers (50) and accessible from an exterior through a seal (see Figure 26).  Bedingham teaches separation material in the process chambers in Paragraph 0235. Bedingham teaches that the sample acceptance well may be vented in Figure 19B and Paragraph 0218, but does not recite vents for the storage chambers.  
Mathies teaches a microfluidic device for processing nucleic acids.  The embodiments of the device most relevant to the instant claims are shown in Figure 5 and described in Paragraphs 0074-0086.  The embodiment includes a main channel (152) connected to a plurality of reaction chambers (164, 168, 172, 174).  In Paragraph 0078, Mathies teaches that the reaction chambers of Mathies include a vent (166) with hydrophobic membrane to allow for the removal of gas from the reaction chamber during filing.  The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the vent structure from Mathies with the device of Bedingham. One of ordinary skill in the art would add the vent to Bedingham to allow for the escape of gas as taught by Mathies. 
Regarding claim 48 – Bedingham teaches rotating the device to move fluids through the device from the sample acceptance well to the plurality of storage chambers in Paragraphs 0035-0037 and 0095-0101. 
Regarding claim 49 –Figure 26 shows a needle that may be fluidically coupled to the sample acceptance well and storage chambers of the device. 
Regarding claim 50 – Figures 1 and 18 show device having a central sample acceptance well (62/850) connected to a plurality of storage chambers (50/850b) that extend outwardly from the sample acceptance well (62/850). 

Claims 51, 52, and 54-60 are rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6,485,690) in view of Williams et al. (US 2013/0210127).  Pfost teaches a multiple fluid transfer system.  The embodiments of the device most relevant to the instant claims are shown in Figures 1-32, especially Figures 1-10 and 19-32.
Regarding claim 51, 52, 54, and 60 – Pfost teaches a processing apparatus.  The basic embodiments of the device are shown in Figures 1-5 and described in columns 5-14.  As shown in Figure 5, Pfost teaches a processing apparatus comprised of five or more detachable layers.  See also columns 9-12.  The Examiner considers the top layer (25A) or second layer (25B) to meet the limitation of a sample acceptance device wherein the sample device comprises a main body having a sample acceptance well surrounded by a plurality of storage chambers.  The Examiner considers the outer ring of wells of the top layer (25A) or second layer (25B) to meet the limitation of “a plurality of storage chambers” and ANY of the inner wells surrounded by the ring of outer wells to be “a sample acceptance well”.  The inner “sample acceptance wells”” (again, any of the wells NOT in the outer ring) are also fluidly coupled to the storage chambers (again, the outer ring of wells) that are all connected to each other.  See Figures 8, 23 and 24. The Examiner further submits that the plurality of removable well plates and the removable sample acceptance device may be fluidically isolated from each other by separating the layers from each other as taught by Pfost (See column 11, lines 8-29) OR through the microvalves present between the wells in each layer and between each layer.  See columns 6-8 of Pfost.  Pfost teaches pressure pumping fluids through their device in columns 6-7. Pfost does not teach a seal
Williams teaches a system for processing nucleic acids.  The elements of the system most relevant to the instant claims is shown in Figure 3A and described in Paragraphs 0033-0038.  In Paragraphs 0033-0038 Williams discloses a capture plate (110) comprised of a microplate having wells (112) for processing the samples.  The wells (112) have reagents on a set of magnetic beads (119) that are preloaded into the wells.  The wells (112) are then sealed with a puncturable foil seal (115).  The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the reagents and seal from Williams with the device of Pfost.  Pfost teaches the addition of reagents after assembly of their device.  One of ordinary skill in the art would add the reagents and well seal in order to provide preloaded reagents in the wells that will not spill before use as taught by Williams. 
Regarding claims 55, 56, 57 and 58 – Pfost recites the use of fasteners, adhesives and/or interlocking elements to connect the upper layers to each other and the bottom layer in column 11, lines 57-60 and column 14, lines 11-22. 
Regarding claim 59 – Figures 41-43 show dispensing systems having a probe (266, 274, 294) for dispensing fluids to the wells of the top later of Pfost. The Examiner submits the probes meet the limitation of “a needle fluidically coupled to the sample acceptance well” as recited in the claim.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6,485,690) in view of Williams et al. (US 2013/0210127), and further in view of Unno et al. (US 6,495,104). Pfost and Williams, as combined above in Paragraphs 24-28, teach every element of claim 53 except for the encoder element. Unno teaches a microfluidic device comprised of multiple layers having wells, channels and an encoding system. The embodiment of the device most relevant to the instant claims is shown in Figures 2 and 5 and described in columns 4 and 9-10.  Figure 4 shows the basic device while Figure 5 shows the encoding system described in columns 9-10.  In columns 4 and 9-10, Unno teaches a plurality of indicator elements or electrical contacts in a pattern that forms an encoding system that .  

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6,485,690) in view of Williams et al. (US 2013/0210127), and further in view of Childers et al. (US 2004/0219074). Pfost and Williams, as combined above in Paragraphs 24-28 teaches every element of claim 72 except for the different preloaded assay plates.  Childers teaches a test tray and test system for testing biological samples.  The test tray is best shown in Figures 1-2 and described in Paragraphs 0018-0033.  The test tray includes an array of different compounds or combination of compounds arranged in a factorial design in order to provide the optimal combinations of compounds and concentrations to identify samples. See Abstract and Paragraphs 0061-0119.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time to combine the trays of test compounds from Childers to the combined device of Pfost and Williams.  One would provide trays of preloaded compounds in order to perform different assays as taught by Childers. 

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6,485,690) in view of Williams et al. (US 2013/0210127). Pfost teaches every element of claim 71 except for the wells of the at least one well plate sealed by a foil seal. Williams teaches a system for processing nucleic acids.  The elements of the system most relevant to the instant claims is shown in Figure 3A and described in Paragraphs 0033-0038.  In Paragraphs 0033-0038 Williams discloses a capture plate (110) comprised of a microplate having wells (112) for processing the samples.  The wells (112) have reagents on a set of .

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6,485,690) in view of Childers et al. (US 2004/0219074). Pfost teaches every element of claim 70 except for the different preloaded assay plates.  Childers teaches a test tray and test system for testing biological samples.  The test tray is best shown in Figures 1-2 and described in Paragraphs 0018-0033.  The test tray includes an array of different compounds or combination of compounds arranged in a factorial design in order to provide the optimal combinations of compounds and concentrations to identify samples. See Abstract and Paragraphs 0061-0119.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time to combine the trays of test compounds from Childers to the device of Pfost.  One would provide trays of preloaded compounds in order to perform different assays as taught by Childers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        September 23, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798